Citation Nr: 1827555	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  08-19 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for right shoulder arthritis. 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities for the period prior to June 24, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1979 to March 1988.

These matters came to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in relevant part, granted service connection for arthritis of the right shoulder, assigning a 10 percent disability rating, effective May 24, 2006.  

In September 2010, the Board remanded the issue for further evidentiary development.  

Thereafter, in a September 2011 rating decision, the Appeals Management Center (AMC), in relevant part., assigned a 20 percent disability rating to impingement syndrome right shoulder (previously characterized as arthritis of right shoulder), effective September 26, 2010. 

In April 2014, the Board, again, remanded the issue for further evidentiary development.  

In April 2016, the RO granted entitlement to a TDIU effective July 30, 2008.  

In February 2017, the Board, again, remanded the Veteran's claims on appeal for further evidentiary development.

In September 2017, the RO granted entitlement to a TDIU from an earlier effective date of June 24, 2008.  Entitlement to a TDIU for the period prior to June 24, 2008, remains in appellate status.

The issue of entitlement to an initial disability rating in excess of 20 percent for right shoulder arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

For the period prior to June 24, 2008, the Veteran's service-connected disabilities do not preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met for the period prior to June 24, 2008.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor her representative has raised any issues with regard to the duty to notify or duty to assist, and no such issues have been raised by the evidence of record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Service connection is in effect for major depressive disorder (50% 12/11/2007; 70% 10/06/2009); arthritis of the thoracolumbar spine (20% 05/24/2006-03/12/2007; 100% 03/13/2007-04/30/2007; 20% 05/01/2007-09/25/2010; 40% 09/26/2010) 07; right shoulder arthritis (10% 05/25/2006; 20% 09/26/2010); radiculopathy of the right lower extremity (10% 05/24/2006); radiculopathy of the left lower extremity (10% 05/24/2006); and, surgical scars (0% 03/13/2007)  From May 24, 2006, his combined rating is 40 percent; from March 13, 2007 his combined rating is 100 percent (thus entitlement to a TDIU is moot); from May 1, 2007 his combined rating is 40 percent; and, from December 11, 2007 his combined rating is 70 percent.  Thus, from May 24, 2006 to March 12, 2007, and from May 1, 2007 to December 10, 2007 his disabilities do not meet the schedular criteria for a TDIU; and, from December 11, 2007 his disabilities meet the schedular criteria for a TDIU.  

Under 38 C.F.R. § 4.16(b), all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  

VA's policy is to award TDIU in all cases where service-connected disability precludes gainful employment regardless of the percentages awarded.  38 C.F.R. § 4.16(b) (2017).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance, but it can review the record and determine whether an appropriate case is to be referred to the Director of the VA Compensation Service (Director) or Undersecretary for Benefits for such extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 8-10 (2001); see Wages v. McDonald, 27 Vet. App. 233, 236 (2015) ("On its face, the regulatory scheme created by § 4.16(b) merely withholds from rating boards the authority to grant extraschedular TDIU in the first instance.").

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

In determining whether a Veteran is entitled to a total disability rating based upon individual unemployability, the Veteran's non-service-connected disabilities and his advancing age are not for consideration.  See 38 C.F.R. § 3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's task is to determine whether there are circumstances apart from the non-service-connected conditions and advancing age which would justify a total disability rating based on unemployability.  In other words, the Board must determine if there are circumstances, apart from non-service-connected disabilities, that place this Veteran in a different position than other veterans.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Entitlement to TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The Board finds that the Veteran's disability picture does not warrant a grant of a TDIU for the period prior to June 24, 2008; nor does the evidence warrant referral to the Director for extraschedular consideration.  In this regard, the Board notes that in her April 2017 Veteran's Application for Increased Compensation Based on Unemployability, she reported that she worked in a full-time capacity as a lab technician from April 1, 2001, to July 2008.  In a June 2017 VA Form 21-4192 Request for Employment Information in Connection with Claim for Disabilities Benefits form, the Veteran's employer noted that she was employed as a lab technician working 40 hours per week from December 1, 2006, to June 23, 2008. 

Substantially gainful employment does not include marginal employment, which is generally deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist on a facts found basis, including but is not limited to employment in a protected environment such as family business or sheltered workshop, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a); see also Ortiz-Valles v. McDonald, 28 Vet. App. 65, 71 (2016) ("[T]he only logical reading of the regulation compels the conclusion that a veteran might be found unable to secure or follow a substantially gainful occupation when the evidence demonstrates that he or she cannot secure or follow an occupation capable of producing income that is more than marginal-i.e., with income that exceeds the amount published by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.").

The question is whether for any period prior to June 23, 2008, the Veteran's service-connected disabilities preclude her from engaging in substantially gainful employment (i.e., work that is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the veteran's earned annual income.  A TDIU award serves an important role in ensuring that veterans who are unable to work due to their service-connected disabilities are properly compensated.  Where, however, a veteran's disabilities do not result in lost income or where legally required accommodations permit a veteran to maintain gainful employment, an award of TDIU does not serve its intended purpose.  Cantrell v. Shulkin, 28 Vet. App. 382, 396 (2017) (Lance, J., concurring).

After careful review of the record, the Board does not find that a TDIU is warranted for any period prior to June 24, 2008.  The evidence of record reflects that the Veteran was employed in a full-time capacity during this time period, and there is no support for a finding that such employment constituted marginal employment nor employment in a protected environment.  The Board acknowledges that the Secretary, as of this decision, has not defined "protected environment."  See MERRIAM-WEBSTER, https://www.merriam-webster.com/dictionary/protect (defining "protect" primary as "to cover or shield from exposure, injury, damage, or destruction") (last visited Sept. 14, 2017); see also MERRIAM-WEBSTER, https://www.merriam-webster.com/dictionary/environment (defining "environment" primary as "the circumstances, objects, or conditions by which one is surrounded").  As such, this is at the Board's discretion on a case-by-case basis.  

Here, the Veteran worked with the same company from 2001 to 2008, ranging from 48 to 72 hours per week and she reported earning up to $5,000 per month.  Her salary was well in excess of the poverty level.  While the Veteran reported time lost from work, there is no indication that she was unable to maintain gainful employment during this time period.  

While the Veteran may meet the TDIU schedular criteria for some of the period in question, awarding a TDIU would not service its intended purpose as the Veteran was able to maintain gainful full-time employment prior to June 24, 2008, despite the severity of her service-connected disabilities.  Moreover, for the period in which the TDIU schedular criteria was not met, referral for extraschedular consideration is not necessary as she was able to maintain gainful employment.

Thus, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities must be denied.  The Board considered the applicability of the "benefit of the doubt" doctrine; however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C. § 5107(b).



ORDER

Entitlement to a TDIU is denied for the period prior to June 24, 2008.


REMAND

The Board's review of the claims file reveals that further AOJ action on the right shoulder arthritis claim remaining on appeal is warranted.

In the April 2014 remand, the Board instructed the VA examiner to report the Veteran's range of right shoulder motion in degrees, and state the point at which pain is demonstrated.  The remand further instructed the examiner to determine whether the right shoulder disability is manifested by pain on use and to ensure that the determination is expressed in terms of degree of additional range of motion loss due to pain.  

The Veteran was afforded a VA examination in October 2015 for her right shoulder.  Upon examination, the examiner indicated that the Veteran had abnormal range of motion.  The range of motion for the right shoulder demonstrated forward flexion to 170 degrees and abduction to 120 degrees, including pain; and right shoulder external rotation ending at 60 degrees and right shoulder internal rotation ending at 90 degrees, including pain.  The examiner noted pain during range of motion exercises that caused functional loss.  The examiner indicated on several occasions that pain significantly limited the Veteran's functional ability.  Although the examiner noted pain during range of motion exercises, the examiner failed to note at which degree the Veteran experienced pain for each range of motion exercise.  The examiner also failed to note the severity of the pain during each range of motion exercise.  

In the February 2017 remand, the Board, again, instructed the VA examiner to report the Veteran's range of right shoulder motion in degrees, and state the point at which pain is demonstrated.  Additionally, the Board instructed the examiner to indicate whether the Veteran is able to raise her right arm above shoulder level and midway between side and shoulder level.  Further, the Board instructed the examiner to characterize the pain as mild, moderate, or severe, at different stages of the range of motion exercises.

The Veteran was afforded a VA examination in April 2017 for her right shoulder.  Upon examination, the examiner indicated that the Veteran had abnormal range of motion.  The range of motion for the right shoulder demonstrated forward flexion to 80 degrees and abduction to 90 degrees, and right shoulder external rotation ending at 50 degrees and right shoulder internal rotation ending at 90 degrees.  The examiner noted pain during range of motion exercises that caused functional loss.  The examiner indicated on several occasions that pain significantly limited the Veteran's functional ability.  The examiner noted that the Veteran was unable to perform repetitive use testing with at least three repetitions because of pain.  Although the examiner noted pain during range of motion exercises, the examiner again failed to note at which degree the Veteran experienced pain for each range of motion exercise.  The examiner also failed to note the severity of the pain during each range of motion exercise.  Additionally, the examiner did not indicate whether the Veteran is able to raise her right arm above shoulder level and midway between side and shoulder level.  The examiner also did not characterize the pain as mild, moderate, or severe, at different stages of the range of motion exercises.  Such information is needed to properly evaluate the Veteran's right shoulder disability.  See 38 C.F.R. § 4.59 (2017); see also Correia v. McDonald, 28 Vet. App. 158 (2017).

It is unclear based on the October 2015 and April 2017 VA examinations as to the degree at which the pain begins and the severity of the pain during range of motion exercises, as ordered in the Board's remand.  Therefore, the Board finds that its remand directives were not properly complied with, and a remand is necessary to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and that the record before each examiner is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

Accordingly, the case is REMANDED for the following actions:

1. Associate with the virtual folder updated VA treatment records for the period from March 8, 2017.

2.  Arrange for the Veteran to undergo a VA examination of her right shoulder by a different medical professional than the one who conducted the April 2017 VA examination.

The entire electronic record (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

With respect to the service-connected right shoulder disability, the examiner should conduct range of motion testing of the right shoulder (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left shoulder.  If pain on motion is observed, the examiner should indicate the point at which pain begins in degrees.  Additionally, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left shoulder due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should specifically indicate whether the Veteran is able to raise her right arm above shoulder level and midway between side and shoulder level

The examiner should characterize the pain as mild, moderate, or severe, at different stages of the range of motion exercises.

3.  The RO/AOJ should ensure that the VA examination is in compliance with these remand directives.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matters remaining on appeal in light of pertinent evidence (to particularly include all that added to the record since the last adjudication), and legal authority (to include, for each disability, whether staged rating, pursuant to Fenderson (cited above), is warranted).

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


